Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

The Inspector General of the Social Security Administration,
Petitioner,
v.
Richard Lee Carlson,
Respondent.
Docket No. C-14-1220
Decision No. CR4064

Date: July 24, 2015
DECISION

The Inspector General (IG) of the Social Security Administration (SSA) charges that
Respondent, Richard Lee Carlson, violated section 1129 of the Social Security Act (Act)
because he returned to work while receiving Social Security disability benefits, without
reporting his work activities to SSA. In fact, he repeatedly and falsely told SSA that he

ad not worked since his disability began in June 2002. SSA wants to impose against
im a $20,000 penalty plus a $59,488 assessment in lieu of damages, for a total civil
money penalty (CMP) of $79,488.

For the reasons set forth below, I agree that Respondent Carlson violated section 1129,
because he collected disability insurance benefits while he worked, and he knowingly
withheld that material fact from SSA. When asked, he falsely claimed that he had not
performed any work activity. I find the proposed CMP reasonable.

Background
Section 1129(a)(1) of the Act subjects to penalty any person who

(A) makes, or causes to be made, a statement or
representation of a material fact, for use in determining any
initial or continuing right to or the amount of monthly
insurance benefits under title II or benefits or payments under
title .. . XVI, that the person knows or should know is false
or misleading,’

(B) makes such a statement or representation for such use
with knowing disregard for the truth, or

(C) omits from a statement or representation for such use, or
otherwise withholds disclosure of, a fact which the person
knows or should know is material to the determination of any
initial or continuing right to or the amount of monthly
insurance benefits under title II or benefits or payments under
title . . . XVI, if the person knows, or should know, that the
statement or representation with such omission is false or
misleading or that the withholding of such disclosure is
misleading ....

See also 20 C.F.R. § 498.102(a) (authorizing the IG to impose a penalty against any
person who has made a statement or representation of a material fact for use in
letermining any initial or continuing right to or amount of Title II or Title XVI benefits,
and who knew, or should have known, that the statement or representation was false or
misleading, or who omitted a material fact, or who made such a statement with “knowing
isregard for the truth.”).

The Act defines a material fact as one that “the Commissioner of Social Security may
consider in evaluating whether an applicant is entitled to benefits under title II. . . or
eligible for benefits or payments under title XVI.” Act § 1129(a)(2); 42 C.F.R.

§ 498.101.

[he Commissioner of Social Security has delegated to the IG the authority to impose
penalties under section 1129. See 20 C.F.R. § 498.102.

' Title II of the Act governs the Social Security disability insurance program, and Title
XVI governs the Supplemental Security Income (SSI) program.
In this case, the IG contends that, while receiving Social Security disability insurance
benefits, Respondent Carlson returned to work for his long-time employer, a company
called Anderson Excavating. He was paid in cash and deliberately concealed his work
activity from SSA.

On March 27, 2014, the IG sent Respondent Carlson a letter advising him of the IG’s
determination and the proposed CMP, which the IG then set at $97,990 (a $20,000
penalty plus a $77,990 assessment in lieu of damages).” SSA Ex. 25. Respondent
Carlson requested a hearing.

The parties submitted briefs (IG Br.; R. Br.) and proposed exhibits, including written
declarations of witnesses. Neither party objected to my admitting any of the exhibits, so,
following a March 4, 2015 prehearing conference, I admitted into evidence SSA Exhibits
(SSA Exs.) 1-27, and Respondent’s Exhibits (R. Exs.) 1-15. Order Summarizing Pre-
hearing Conference at 2 (March 4, 2015) (Order).

Each party submitted the written direct testimony of his witnesses (the IG has three
witnesses; Respondent Carlson has ten witnesses), but neither party asked that any
witness be produced for cross-examination at an in-person hearing. An in-person hearing
would therefore serve no purpose. Order at 2; see Acknowledgment and Prehearing
Order at 4 § 6 (June 2, 2014).

I left the record open so that the parties could submit additional briefing and suggested
they address the impact on this case, if any, of two recent Departmental Appeals Board
decisions (Salvatore Cappetta, DAB No. 2606 (2014) and Michelle Valent, DAB No.
2604 (2014)). Order at 2. The IG filed a Supplemental Brief (IG Supp. Br.), and
Respondent filed a reply (R. Reply).*

Issues

The issues before me are:

> The IG subsequently lowered to $59,488 the amount of the proposed assessment in lieu
of damages because SSA recovered some of its lost money by withholding benefits. See
Discussion, Finding 2, below.

> Initially, based on the ALJ decisions in Cappetta and Valent, Respondent argued that
his work activity was not material because SSA may not consider work activity as
evidence that an individual is no longer disabled. R. Br. at 16-19. The Board reversed
the ALJ’s conclusions in Cappetta and Valent, and Respondent has abandoned the
arguments. R. Reply at 1.
1) Did Respondent Carlson make, or cause to be made, to SSA, a statement or
representation of a material fact that he knew or should have known was false and
misleading, for SSA’s use in determining his right to Social Security disability
insurance benefits, and/or the amount of those benefits, or did he omit a material
fact or make such a statement with knowing disregard for the truth; and

2) if so, is the proposed CMP of $79,488, consisting of a $20,000 penalty and a
$59,488 assessment in lieu of damages, reasonable.

Discussion

1. The IG may impose a CMP because: 1) Respondent Carlson worked while
collecting Social Security disability insurance benefits; 2) he deliberately
withheld that information from SSA; and 3) when asked, he falsely told SSA
that he had not worked since June 2002 (the onset date of his disability)?

Regulations governing eligibility for Social Security disability insurance benefits (Title II
of the Act) are found at 20 C.F.R. Part 404. An individual is disabled if he is unable to
perform any “substantial gainful activity” because of a “medically determinable physical
or mental impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than 12 months.” 20 C.F.R.

§§ 404.1505(a), 416.905(a).

In assessing whether an individual is disabled, SSA first considers his work activity. An
individual who engages in substantial gainful activity is not disabled, no matter how
severe his physical or mental impairments. 20 C.F.R. § 404.1520(a)(4)(i).. Work activity
is considered “substantial” if it involves significant physical or mental activities, even if
performed on a part-time basis and even if the individual is paid less or has less
responsibility than before. 20 C.F.R. § 404.1572(a). Work activity is considered
“gainful” if it is “the kind of work usually done for pay or profit, whether or not a profit
is realized.” 20 C.F.R. § 404.1572(b).

Thus, an individual’s work activity is material to SSA’s determining his continuing right
to disability insurance benefits.

+ My findings of fact/conclusion of law are set forth, in italics and bold, in the discussion
captions of this decision.
In this case, Respondent Carlson applied for disability insurance benefits on July 22,
2002, alleging that he became unable to work because of a disabling condition (coronary
disease) on June 4, 2002. As part of his application, he agreed to notify SSA if he went
to work “whether as an employee or a self-employed person.” SSA Ex. 1; SSA Ex. 6 at 2
(Dostal Decl. § 4).

SSA found him disabled, with a June 4, 2002 onset date, and awarded him disability
insurance benefits. See SSA Ex. 22 at 5.° However, according to the IG, Respondent
Carlson returned to work in November 2005, without reporting that fact to SSA. SSA
Ex. 25 at 1.° Indeed, he deliberately and repeatedly concealed his work activity. Ina
report he completed and signed on December 8, 2008, he reported that he had not worked
since June 2002. The document warned that “making a false statement or representation
of a material fact for use in determining a right to payment under” the Act is “a crime
punishable under federal law.” SSA Ex. 2. Ina separate report, completed the same day,
he wrote “I am not working at all.” This document also warned against making false
statements. SSA Ex. 3. Ona third work activity report, which he completed and signed
on December 22, 2010, Respondent again denied that he had worked since his disability
onset date. That document also warned against making false statements. SSA Ex. 4.

The accusation. In December 2008, an individual contacted the SSA district office in
Council Bluffs, Iowa, to complain that Respondent Carlson was collecting disability
benefits while working as a mechanic at Anderson Excavating Company. The informant
reported that Respondent Carlson had been working there full time for about three years
and was “paid under the table.” SSA Ex. 5; SSA Ex. 6 at 1-2 (Dostal Decl. § 3).
Anderson Excavating is a large company that provides excavation services on multi-
million dollar projects. SSA Ex. 6 at 2 (Dostal Decl. § 3); see SSA Ex. 6 at 3 (Dostal
Decl. {| 6).

The IG began a years-long, intensive, and thorough investigation.

> No one disputes that, but for his work activity, Respondent Carlson is eligible for
disability insurance benefits.

® In fact, the evidence establishes that Respondent Carlson returned to work in December
2002, but SSA considers his work activity from then until May 2005 a “trial work
period,” during which he could work and still be eligible for disability benefits. 20
C.F.R. § 404.1592; SSA Ex. 22 at 7. Of course, he should have reported that work
activity to SSA, but the IG has not pressed this point.
Surveillance. On January 6, 2009, IG Special Agent Brian Dostal conducted surveillance
of Anderson Excavating. He observed Respondent Carlson driving a white GMC Sierra
pickup truck owned by the company. SSA Ex. 6 at 2 (Dostal Decl. § 5); see SSA Ex. 16
at 3, 4 (conceding that Carlson drove a company truck and that the company paid for its
fuel and maintenance).

On June 17, 18, and 19, 2009, Agent Dostal conducted surveillance of Respondent
Carlson’s residence. On the evening of June 17, he observed the white pickup parked in
Respondent’s driveway. At 6:35 the following morning, he saw Respondent Carlson
drive away in the truck. The respondent returned at 6:09 p.m. and parked the company
truck in his driveway. The next morning, he left home at 6:39 a.m., again driving away
in the company truck. SSA Ex. 6 at 6-7 (Dostal Decl. J 16).

Pursuant to a court order, on August 21, 2009, Special Agent Dostal installed a GPS
tracking device on the white pickup. The device remained in place and — except for two
occasions when its battery died — functioned until November 13, 2009.” A GPS tracking
log shows — in excruciating detail — the truck’s movements. Virtually every workday
(Monday through Friday), the truck left Respondent Carlson’s home at about 6:30 a.m.
and returned home between 5:30 p.m. and 6:00 p.m. The truck made regular stops at
Anderson Excavating work sites and construction equipment supply centers, as well as
“Nebraska Machinery Company,” a retailer of Caterpillar construction equipment. From
August 21 through September 25, the truck stopped at Anderson Excavating’s corporate
offices (19" & Dorcas) every Friday between 4:45 and 5:00 p.m., which corresponds with
the time that the company paid its employees. SSA Ex. 6 at 7-8 (Dostal Decl. § 17); SSA
Ex. 7 at 2, 7, 14, 20, 27, 32; see SSA Ex. 12 at 3.

On one occasion during this time of GPS tracking, Special Agent Dostal personally
witnessed Respondent Carlson driving the pickup and making stops. On September 16,
Respondent Carlson left his house at 6:23 a.m., stopped briefly at a convenience store,
and then drove on to the Nebraska Machinery Company, where, at 6:49 a.m., Agent
Dostal watched him park the truck and go into the business. He emerged about 15
minutes later, pushing a cart full of items, which he loaded into the back of the pickup.
He returned the cart to the business and drove off. SSA Ex. 6 at 8 (Dostal Decl. § 18);
SSA Ex. 8; see SSA Ex. 7 at 23-24. According to the GPS surveillance log, the
respondent stopped at a mall and then drove to the Anderson Excavating “yard.” SSA
Ex. 7 at 24.

7 The device stopped working after 1:51 p.m. on September 10. Its battery was replaced
during the early morning hours of September 11. SSA Ex. 7 at 19. That battery died
sometime after 5:11 p.m. on September 30 and was not replaced until October 16. SSA
Ex. 7 at 37.
Employee statements. Agent Dostal interviewed current and former employees of
Anderson Excavating and others who did business with the company; he obtained the
following information:

e Dean Teten (February 12, 2009 interview). Dean Teten told Agent Dostal that,
since about 2004 or 2005, he had been working part-time as a superintendent for
Anderson Excavating. He reported that, throughout this time, Respondent Carlson
worked there as a mechanic and continued to work there. SSA Ex. 6 at 3 (Dostal
Decl. 7); SSA Ex. 9.

In a written declaration, Dean Teten does not deny making this statement to Agent
Dostal but suggests that he has not been in a position to know what Respondent
was doing at Anderson Excavating. He refers to Respondent Carlson’s “building
his models” at the shop. He also admits that he would call the respondent “on a
cellphone provided to [Carlson] by [Anderson Excavating]” when equipment his
crew used failed. Respondent Carlson would respond, sometimes telling him how
to fix broken equipment. R. Ex. 9 at 2 (Teten Decl. {§ 5, 7, 9).

e James Wilson (February 13, 2009 interview). From 1994 through 2005, James
Wilson worked at Anderson Excavating in various capacities, including
estimating, purchasing, superintendent, and general labor. He told Agent Dostal
that, when he started at Anderson Excavating, Respondent Carlson was working
there as a mechanic and was still working there in 2005, when Mr. Wilson left the
company. Mr. Wilson believed that Respondent Carlson continued to work at
Anderson Excavating. SSA Ex. 6 at 3 (Dostal Decl. § 8); SSA Ex. 10.

e Virgil Anderson (February 19, 2009 interview). Virgil Anderson, the company’s
owner and chief executive officer (CEO), learned from Dean Teten that the IG was
investigating Respondent Carlson’s work activities. Virgil Anderson told Special
Agents Dostal and Jason Albers that he owned Anderson Excavating and that he
and Respondent Carlson had been good friends for many years. He conceded that
Respondent Carlson “hung around” the business and occasionally acted as a
consultant for the company, explaining how to fix equipment problems. He told
the agents that Carlson worked on Caterpillar equipment as a hobby and that he
also built small machines. He denied paying Carlson for work but admitted that
Respondent Carlson “provides the services that he provides in order to pay back
the money [$30,000] that [I] loaned him to pay off [a] government debt.” SSA Ex.
6 at 3-4 (Dostal Decl. 4] 9).

CEO Anderson confirmed that Respondent drove a company vehicle and that the
company paid for its fuel. He also admitted that the company provided
Respondent Carlson with a cell phone. SSA Ex. 6 at 4 (Dostal Decl. 4 9); SSA Ex.
16.
In a written statement, signed by CEO Anderson on February 19, 2009, he
repeated that “Rich Carlson is repaying me in consulting information for paying
his taxes,” but asserted that, from 2003 to this day, “I have not paid Rich Carlson
any money .... From 2003 forward, Rich has done consulting . . . for no pay,
directly or indirectly.” SSA Ex. 16, Attach. A.

Eighteen months later, the investigation continued. Agent Dostal and his colleagues
interviewed more Anderson employees, with similar results. Virtually everyone said that
Respondent Carlson continued working at Anderson Excavating after June 2002:

¢ Gerald Seffron (August 18, 2010 interview). Gerald Seffron was a carpenter, who
had worked at Anderson Excavating for approximately 22 years. He told Special
Agents Dostal and Albers that Respondent Carlson worked for Anderson
Excavating. He said that Respondent Carlson ran the company’s maintenance
program, but he believed that Respondent Carlson had left the company 7 or 8
months earlier. SSA Ex. 6 at 13 (Dostal Decl. § 31); SSA Ex. 12 at 1-2.

In a written declaration, Gerald Seffron denies telling the agents that Respondent
Carlson left the company 7 or 8 months earlier, but claims to have said that he last
saw the respondent 7 or 8 months earlier. He claims that he “assumed” that
Respondent Carlson was not employed at the company, because he saw him
working on models, but he did not know whether Respondent Carlson worked at
the company or not. R. Ex. 12 at 2 (Seffron Decl. ff 3, 4, 5, 6).

e Jose Aguero-Chavarria (August 18, 2010 interview). Jose Aguero-Chavarria was
employed at Anderson Excavating as a general laborer and had been there for
about 20 years. He told the agents that Respondent Carlson (whom he called
“Rich”) was a mechanic who also supervised the other mechanics. He estimated
that “Rich” had worked at Anderson for about 20 years. Mr. Aguero confirmed
that the respondent drove a white company pickup truck. SSA Ex. 6 at 13 (Dostal
Decl. §] 32); SSA Ex. 12 at 2.

e Martin Almazan (August 18, 2010 interview). Martin Almazan had been
employed by Anderson Excavating for about 25 years. He told Agents Dostal and
Albers that he knew Respondent Carlson, who had been at the company almost
that long. He believed that Respondent Carlson had worked full-time as a
maintenance worker until about 1 years earlier, when he reduced his hours
because of heart problems. He thought that Respondent Carlson searched the
internet and ordered parts needed for company equipment. The respondent
delivered the parts to job locations so that they could be installed on the
equipment. Mr. Almazan identified Randy Miller as Carlson’s supervisor and

named two other mechanics with whom Respondent Carlson worked: “Travis”
(who was the stepson of company owner, Virgil Anderson) and “White.” SSA Ex.
6 at 13-14 (Dostal Decl. § 33); SSA Ex. 12 at 2-3.

Linda Holmes (August 19, 2010 interview). Linda Holmes told Special Agent
Dostal that, from about August 2005 until March 2006, she worked as a
receptionist at Anderson Excavating. She confirmed that Respondent Carlson was
employed there, and she believed that he was a supervisor in the company’s
maintenance shop. She remembered his coming into the office on Friday
afternoons to pick up the payroll checks for the mechanics in his department. SSA
Ex. 6 at 14 (Dostal Decl. § 34); SSA Ex. 12 at 3.

Debbie Miller (January 26, 2011 interview). Debbie Miller, who was the daughter
of company owner Virgil Anderson, worked in the office at Anderson Excavating
from 2000 until 2007. She had been Linda Holmes’s supervisor. She told Special
Agents Dostal and Joel Ferris that Respondent Carlson was a mechanic at
Anderson Excavating and was on the payroll until he had his heart attack. But
when Special Agent Dostal told her that the heart attack was in 2002, she said that
she thought it had occurred later, closer to the time she left the company. SSA Ex.
6 at 14 (Dostal Decl. § 35); SSA Ex. 12 at 3; SSA Ex. 13.

Related interviews. The special agents also interviewed employees of businesses that the
GPS tracking device indicated Respondent Carlson frequented. Those individuals
consistently reported that the respondent stopped to purchase machine parts, which he
subsequently delivered to Anderson Excavating work sites. They also said that
Respondent Carlson ordered the parts on behalf of Anderson Excavating and that the
businesses billed Anderson for them.

Dave Thomas (October 19, 2009 interview). Dave Thomas was an assistant
manager in the parts department of Nebraska Machinery Company. He told
Agents Dostal and Albers that he had known Respondent Carlson for about 15
years in Carlson’s capacity as the head mechanic for Anderson Excavating.
Respondent Carlson regularly ordered parts from Nebraska Machinery, then
picked them up and delivered them to Anderson Excavating’s various job sites.
Mr. Thomas told the agents that, prior to Respondent Carlson’s heart problems, he
had been a hands-on mechanic, but now he trained the other mechanics, ordered
parts, and delivered the parts to the job sites. SSA Ex. 6 at 10 (Dostal Decl. 4 23);

10

e SSA Ex. 11 at 1-2; see SSA Ex. 7 at 1, 6, 7, 9, 10, 11, 12, 13, 14 (showing stops at
Nebraska Machinery, referred to as “Caterpillar,” followed by stops at the
Anderson main yard and work sites).*

e Jana Dalton (October 19, 2009 interview). Jana Dalton worked in the parts
department at Murphy Tractor and Equipment Company. She told Agents Dostal
and Albers that she thought Respondent Carlson worked as a mechanic at
Anderson Excavating because he was “dirty like a mechanic” when he came to the
office. She said that he usually arrived at about the time that the business opened
up in the morning. He ordered parts and came to the company to pick them up for
delivery to the Anderson Excavating job sites. She was not aware of anyone else
who picked up parts for Anderson Excavating. She also said that Respondent
Carlson signed Anderson invoices for the parts. She gave the agents the last three
such invoices, dated August 28, September 1, and September 10, 2009. SSA Ex. 6
at 10-11 (Dostal Decl. § 24); SSA Ex. 11 at 2; see SSA Ex. 7 at 6, 7, 12, 17, 18.

e Darren Gatlin (October 19, 2009 interview). Darren Gatlin was a sales associate
at Airgas North Central. He knew “Rich” Carlson as an Anderson Excavation
employee and told the agents that the respondent had been coming to his business
once or twice a month for as long as Mr. Gatlin had worked there (2 years).
Airgas billed Anderson Excavating for the products Respondent Carlson picked
up. Mr. Gatlin also reported that Respondent Carlson had been training someone
named “‘Santos,” a welder at Anderson Excavating. SSA Ex. 6 at 11 (Dostal Decl.
4 25); SSA Ex. 11 at 2-3; see SSA Ex. 7 at 12.

e Ted Christensen (October 19, 2009 interview). Ted Christensen was a salesman in
the parts department at Road Builders Machinery and Supply Company. He told
Agents Dostal and Albers that Respondent Carlson ordered parts and came to the
business to pick them up and distribute them to Anderson Excavating work sites.
Mr. Christensen said that he had been working at Road Builders for about four
years and that Respondent Carlson had been ordering and picking up parts that
entire time. Before he started working at Road Builders, Mr. Christensen worked
at Nebraska Machinery, from whom Respondent Carlson also ordered and picked
up parts. SSA Ex. 6 at 11 (Dostal Decl. § 26); SSA Ex. 11 at 3; see SSA Ex. 7 at
6, 22.

® The tracking log refers to the Nebraska Machinery location as “Hwy 370 & I-80,”
while Agent Dostal gives its address as “11002 Sapp Brothers Drive.” Highway 370 and
1-80 form the southern and eastern borders of the business property, and Sapp Brothers
Drive is the western border.
11

Pat Bivens (October 19, 2009 interview). Pat Bivens was a service manager at
Road Builders Machinery and Supply Company. He told Agents Dostal and
Albers that Respondent Carlson worked for Anderson Excavating as a mechanic.
Although they did not have much contact, he remembered Respondent Carlson
coming into the business during the fall of 2008 or spring of 2009 to look at a
piece of equipment that Virgil Anderson wanted to buy. SSA Ex. 6 at 11-12
(Dostal Decl. § 27); SSA Ex. 11 at 3.

Neal McGrath (October 19, 2009 interview). Neal McGrath worked at the front
counter of Allied Oil & Supply Company, Inc., selling equipment lubricants. He
told Agents Dostal and Albers that Respondent Carlson worked for Anderson
Excavating, ordering and distributing parts and supplies to Anderson’s work sites.
He said that, for the twelve years he (Mr. McGrath) had been working there,
Respondent Carlson had been coming in two or three times per week. Respondent
Carlson usually had with him a purchase order number from Anderson
Excavating. If not, Mr. McGrath contacted Anderson Excavating and got it. SSA
Ex. 6 at 12 (Dostal Decl. § 28); SSA Ex. 11 at 3-4; see SSA Ex. 7 at 3, 5, 20.

Clyde Schulte (October 19, 2009 interview). Clyde Schulte owned and managed
Roe Machine and Pattern Works. He identified Respondent as a “maintenance
man” for Anderson Excavating and told the special agents that Respondent
Carlson, acting on behalf of Anderson Excavating, brought him items in need of
repair, most recently, a wheel hub. Mr. Schulte then billed Anderson Excavating
for his repair services. He estimated that Respondent Carlson had been doing this
for more than ten years. SSA Ex. 6 at 12 (Dostal Decl. § 29); SSA Ex. 7 at 3, 5,
13, 16; SSA Ex. 11 at 4.

Tools and documents seized or recorded. On October 16, 2009, Special Agent Dostal

and other agents executed search warrants on Respondent Carlson’s residence and the
Anderson-owned pickup truck that he drove. The agents seized a long list of items,
including equipment belonging to Anderson Excavating, receipts, notebooks, and parts
inventories. SSA Ex. 6 at 9 (Dostal Decl. § 20); SSA Ex. 6, Attach. A; SSA Exs. 14, 15.

The items seized were too numerous to list in this decision, but they included:

A notebook marked “security alarms,” with codes for the alarms on Anderson
Excavating work sites. The notebook also contained the names of employees with
access to the “code books,” and “Rich Carlson” was one of those names. SSA Ex.
6, Attach. A at 1; SSA Ex. 14 at 9-10.
12

e A file folder containing specification sheets for pieces of Anderson Excavating
equipment and a handwritten listing of parts. A fax cover sheet to “Chrissie” from
“Tom Kueh!” identifies the documents as “Rich’s list.” Respondent Carlson
admitted that the handwriting was his own. SSA Ex. 6, Attach. A at 1; SSA Ex.
14 at 1-8.

e A spiral notebook with company identification numbers and parts numbers in
Respondent Carlson’s handwriting. SSA Ex. 6, Attach. A at 1; SSA Ex. 14 at 14-
21.

e Parts receipts and invoices identifying “Rich” or “Rich Carlson” as the contact
person or person ordering. SSA Ex. 6, Attach. A at 1; SSA Ex. 14 at 25-30.

e A rolodex containing telephone numbers, most for Omaha-area parts vendors.
SSA Ex. 6, Attach. A at 1; SSA Ex. 14 at 31-35.

Respondent’s cell phone documents. Respondent Carlson had a company cell phone and
incurred thousands of dollars in cell phone bills that Anderson Excavating paid. Most of
the calls were to or from other Anderson employees, who also had company phones, or to
equipment and parts vendors, such as Nebraska Machinery. From December 8, 2002,
until October 18, 2009, Respondent Carlson logged a monthly average of 39 cell phone

ours on Anderson’s behalf. SSA Ex. 6 at 9 (Dostal Decl. 4] 22); SSA Ex. 17; see SSA
Ex. 16 at 3 (admitting that the company provided Respondent with a cell phone).

Respondent’s police statement. On February 11, 2003, Respondent Carlson was in an
accident while driving the company-owned pickup truck. The Omaha Police Department
cited him for driving without a valid operator’s license. According to the accident report,
Respondent told the police officer that he worked “days” and identified his business as
Anderson Excavating. SSA Ex. 6 at 6 (Dostal Decl. 4 15); SSA Ex. 18 at 4.”

Bank records/spending habits. Agent Dostal reviewed Respondent Carlson’s bank
records as well as records from creditors. Respondent and his wife had a checking
account at First Nebraska Educators Credit Union. SSA Ex. 6 at 6 (Dostal Decl. § 13);
SSA Ex. 19 at 6-11. Respondent’s disability benefits were deposited into that account, as
were monthly checks from the State of Nebraska, payable to his wife (apparently for

° Even though it occurred during his trial work period, the statement is relevant. It
shows the ongoing nature of his work and, because a trial work period is limited, the fact
that he was working in 2003 affects his eligibility for benefits in 2005 and beyond. I note
that Respondent asserts that the incident occurred in 2005. See discussion below.
13

providing daycare for her grandchildren), and multiple, unexplained cash deposits. SSA
Ex. 6 at 6, 9 (Dostal Decl. §§ 13, 21); SSA Ex. 19. Notwithstanding the checking
account, documentation established that the Carlsons regularly paid their bills with cash.
SSA Ex. 6 at 9 (Dostal Decl. § 21); SSA Ex. 15; SSA Ex. 19 at 1-3.

Respondent’s defenses. Respondent argues that he was not employed by Anderson
Excavating because he was no longer capable of repairing heavy equipment, which was
the work he did before he became disabled. R. Ex. | at 2 (Carlson Decl. § 7); see R. Ex.
4 at 3 (Virginia Anderson Decl. § 11) (maintaining that Respondent has a “very sharp
mind and a lot of experience with the mechanical operations of the machines, but he
cannot perform the physical labor.”). Whether he could return to his prior job is
irrelevant; no one argues that he could. The question is whether he was performing work
activities without reporting that fact to SSA.

Respondent characterizes his activities at Anderson Excavating as “hobbies” and “social
programs,” which do not constitute substantial gainful activity and thus would not affect
his eligibility for benefits. R. Br. at 10, 12-13. But, whether his work activity constituted
substantial gainful activity, which would have disqualified him from eligibility for
disability benefits, is also irrelevant to the question of whether he falsely reported his
work activities.'° A disability claimant must describe accurately any activities
performed, and SSA then determines whether those activities constitute the type of work
that would preclude a finding of disability. A claimant is not free to determine on his
own whether his activities are disqualifying, reporting only his conclusion to SSA. Ina
similar context, the Departmental Appeals Board agreed:

Had Respondent cooperated with SSA’s inquiries by
providing accurate information about his work activities, then
SSA would have been able to determine whether or not those
activities demonstrated a capacity for gainful employment.
By concealing the extent of his work . . . Respondent
deprived SSA of the ability to evaluate those facts along with
medical evidence [if necessary] to make that determination.

' Tn a decision issued March 22, 2012, an administrative law judge for the Social
Security Administration determined that Respondent Carlson completed his trial work
period in May 2005 and began performing substantial gainful activity as of August 1,
2005. SSA Ex. 22 at 8-14. Although neither party addressed this issue, that decision is
arguably entitled to res judicata effect. United States v. Utah Constr. & Mining Co., 384
USS. 394, 422 (1966) (“[w]hen an administrative agency is acting in a judicial capacity
and resolves disputed issues of fact properly before it, which the parties have had an
adequate opportunity to litigate, the courts have not hesitated to apply res judicata to
enforce repose.”).
14

Social Security Administration, Office of the Inspector General v. Anthony
Koutsogiannis, DAB CR1569, at 17 (2007), aff’d, DAB, A-07-81 (2007); accord, Social
Security Administration, Office of the Inspector General v. Deliece L. White and Joseph
R. O'Lone, DAB CR1298, at 13 (2005), aff'd, DAB A-05-89 (2005); see 20 C.F.R.

§ 404.1571 (advising beneficiaries that all work must be reported: “Even if the work you
have done was not substantial gainful activity, it may show that you are able to do more
work than you actually did.”).

Thus, Respondent was bound to report his activities, regardless of whether they
constituted disqualifying substantial gainful activity. In any event, the services he
provided were plainly the types of services usually done for pay or profit. See 20 C.F.R.
§ 404.1572(b). In fact, ordering parts from vendors and advising/supervising less skilled
employees were some of the job duties he performed prior to the onset of his disability.
R. Ex. 1 at 2 (Carlson Decl. 4).

Respondent admits (as he must) that, after the onset of his disability, he regularly went to
the Anderson Excavating shop but claims that he did so in order to visit his friends and to
work on his hobby — building models of construction equipment. R. Br. at 2, 13; R. Ex. 1
at 3 (Carlson Decl. ff 10, 11). Virgil Anderson and the company president, Virginia
Anderson (who are husband and wife), concede that Respondent Carlson continued to
come into the shop after he had his heart attack, but they claim that he did so to work on
his models. R. Ex. 4 at 2 (Virginia Anderson Decl. fff 5, 9); R. Ex. 5 at 2 (Virgil
Anderson Decl. 4 4, 9). Other Anderson Excavating employees refer to seeing
Respondent Carlson spending time in the company’s workshop but say that he was not
capable of returning to his old job and suggest that he was working on his hobby. This
testimony is significantly weakened by their assertions that they really didn’t know what
he was doing, R. Ex. 9 at 2 (Teten Decl. ¥ 5, 7); R. Ex. 12 at 2 (Seffron Decl. 4 6), or by
their describing his actual work activities. R. Ex. 9 at 2 (Teten Decl. § 8); R. Ex. 10 at 2
(Schoening Decl. §§ 7, 9, 10); R. Ex. 11 at 2 (Davis Decl. §§ 7, 8, 9, 10).

Everyone, including Respondent Carlson, concedes that he drove a company pickup
truck. Respondent claims that CEO Anderson allowed him to use the truck out of
friendship and that he was not the only person to drive that truck. R. Ex. 1 at 3 (Carlson
Decl. § 12). Again, the Andersons echo his assertion, adding that they intended the truck
for his personal use. R. Ex. 4 at 2 (Virginia Anderson Decl. § 7); R. Ex. 5 at 2 (Virgil
Anderson Decl. § 6).

Everyone also agrees that the company provided Respondent Carlson with a cell phone
and company credit card. Respondent Carlson claims that Virgil Anderson gave the cell
phone to him “so that if I had heart problems that I could call 911.” R. Ex. 1 at 4
(Carlson Decl. § 14). The Andersons claim that they gave him the company phone out of
friendship and that it was for his own personal use. R. Ex. 4 at 2 (Virginia Anderson
Decl. | 7); R. Ex. 5 at 2 (Virgil Anderson Decl. § 6). They justify his access to the
15

company credit card by asserting that the card was used to fuel multiple “vehicles or
pieces of equipment used by the company. In fact, on the back of the credit card were the
words, ‘Shop Use.”” R. Ex. 1 at 5 (Carlson Decl. § 17(d)). This hardly furthers
Respondent’s case. Rather, it suggests that the Andersons gave him a company credit

card to use for company business, and the evidence establishes that he did just that.

Using an interesting — and potentially revealing — choice of words, the Andersons say that
they allowed Respondent and “other employees” to use a company credit card “for gas
and services related to the vehicles and equipment.” R. Br. at 15; R. Ex. 4 at 2 (Virginia
Anderson Decl. 4] 7); R. Ex. 5 at 2 (Virgil Anderson Decl. § 6). Taken literally, this
verbiage suggests that Respondent was one among the company’s other employees.
However, I consider the statement inartfully drafted rather than an admission that the
respondent was among the company employees. Nevertheless, this language underscores
an already strong inference: the respondent’s use of a company vehicle, cell phone, and
credit card establishes that he was employed by the company.

Significantly, Respondent Carlson, the Andersons, and other company employees
concede that he engaged in work activity for the company, including running errands,
picking up and delivering supplies, offering equipment advice, and teaching younger
employees. According to the Andersons, he did so voluntarily, without hopes of
compensation, so that he could visit with his friends at the parts dealers and on the job
sites. R. Br. at 6, 13; R. Ex. | at 4 (Carlson Decl. § 16); R. Ex. 4 at 2, 3 (Virginia
Anderson Decl. {ff 8, 11); R. Ex. 5 at 2 (Virgil Anderson Decl. § 8); R. Ex. 10 at 2
(Schoening Decl. ¥§ 7, 9, 10); R. Ex. 11 at 2 (Davis Decl. §§ 7, 8, 9, 10). I note that not
one of the outside vendors suggested to the IG special agents that Respondent Carlson
ad stopped by for a friendly visit. They consistently maintained that he came to their
businesses to do business — mainly, purchasing parts for Anderson Excavating, which he
subsequently delivered to job sites.

Ultimately, the problem with Respondent’s explanations is that the overwhelming
evidence establishes that he used the truck, phone, and credit card primarily for company
business. The surveillance logs, the cell phone records, and the sheer volume of order
forms, equipment inventories, receipts, and other records belie his claims that he only
occasionally performed the work activities.

With respect to the police statement, Respondent Carlson previously acknowledged
aving two accidents in Anderson Excavating vehicles, including one in 2003. SSA Ex.
6 at 9 (Dostal Decl. § 19). He and CEO Anderson now appear to claim that the 2003
accident happened in 2005. Inasmuch as the IG produced a 2003 accident report, I
suspect that Respondent Carlson and CEO Anderson are mistaken in their written
testimony. In any event, the respondent denies telling the police officer on the scene that
e “worked days.” According to Respondent Carlson, he told the officer that he was not
working at Anderson Excavating at the time, but, because he was driving a commercial

16

vehicle, the officer told him that he “was required to put something down regarding my
employment,” so he wrote that the respondent was working. R. Ex. | at 3-4 (Carlson
Decl. § 13); R. Ex. 5 at 2 (Virgil Anderson Decl. § 7). Ido not find this credible.

Finally, Respondent denies receiving, and the Andersons deny paying him wages or
“cash under the table.” R. Ex. | at 2, 5 (Carlson Decl. §§ 8, 18); R. Ex. 4 at 2 (Virginia
Anderson Decl. §] 6); R. Ex. 5 at 2 (Virgil Anderson Decl. § 5). He attributes all of his
suspicious cash transactions to an arrangement that he and his wife had with her adult
children: the children charged purchases on the Carlsons’ credit card and repaid the
Carlsons in cash. R. Ex. 1 at 5-6 (Carlson Decl. J 18); R. Ex. 6 at 2-3 (D. Carlson Decl.
49). Respondent also claims that, in 2005, his wife’s ex-husband gave them $5,000 in
cash to cover the costs of a son’s legal fees. R. Ex. 6 at 3 (D. Carlson Decl. § 10); R. Ex.
8 at 2 (Rolfe Decl. § 5).

These explanations do not fully answer the questions raised by all the cash transactions
found by the IG investigators. First, Respondent has not provided a full and
comprehensive accounting of his cash receipts. See SSA Ex. 19. Second, even accepting
the dubious proposition that Respondent and those who gave him money dealt strictly in
cash and created no records of their transactions, the undisputed evidence establishes that
Respondent Carlson was compensated for at least some of his work activities. CEO
Anderson volunteered, and Respondent has not challenged, that he repaid a substantial
lebt by providing his services to Anderson Excavating. SSA Ex. 6 at 4 (Dostal Decl.
9); SSA Ex. 16, Attach. A. Third, work may be disqualifying so long as it is “the kind
of work usually done for pay or profit, whether or not a profit is realized.” 20 C.F.R.

§ 404.1572(b). Respondent was obligated to report his work activities, whether he was
paid or not.

Thus, the reliable — and largely unrebutted — evidence establishes that, while he was
receiving disability insurance benefits, Respondent Carlson engaged in work activities.
He deliberately withheld that information from SSA and, when asked, he repeatedly and
falsely denied any work activity. He is therefore subject to penalty under section 1129 of
the Act.

2. The IG proposes a reasonable CMP against Respondent Carlson.

Penalty. The statute allows the IG to impose a penalty of not more than $5,000 for each
false statement or misrepresentation and $5,000 for each receipt of benefits or payments
while withholding disclosure of material facts. Act §1129(a)(1); 20 C.F.R.

§§ 498.102(a), 498.103(a).

As discussed above, in assessing a penalty, the IG disregards Respondent Carlson’s work
activity prior to March 2008 and relies solely on the 21 months — from March 2008
through November 2009 — that Respondent collected benefits while working. IG Br. at
17

13; SSA Ex. 25 at 1; SSA Ex. 27 at 2 (Bungard Decl. § 6). This alone could subject him
to a penalty of $105,000 ($5,000 x 21). In addition, in three separate reports — two dated
December 8, 2008, and one dated December 22, 2010 — he affirmatively represented that
he was “not working at all.” Those three statements could add an additional $15,000 to
his penalty. SSA Exs. 2-4.

Thus, the IG’s proposed penalty, $20,000, represents a fraction of Respondent’s potential
liability.

Assessment in lieu of damages. The IG may also impose an assessment in lieu of
damages of not more than twice the amount of benefits or payments paid as a result of the
false statements or misrepresentations or the withholding of disclosure. Act § 1129(a)(1);
20 C-F.R. § 498.104.

Between November 2005 and November 2009, SSA paid Respondent Carlson $74,421 in
benefits to which he was not entitled plus it paid $3,569.40 in Medicare premiums on his
behalf, to which he was not entitled, totaling $77,990.40 in overpayments. SSA Ex. 21 at
1; IG Br. at 1 n.1. The agency subsequently recouped some of that overpayment by
withholding benefits, which reduced the amount of the overpayment to $59,488. IG Br.
at 13; R. Br. at 19; R. Ex. 1 at 7. The IG now seeks an assessment in lieu of damages of
$59,488, which represents SSA’s actual losses. SSA Ex. 27 at 2-3 (Bungard Decl. 7);
IG Br. at 13. Again, the proposed assessment is much lower than the maximum
authorized by statute.

Respondent Carlson does not specifically challenge SSA’s calculation of the
overpayment, the assessment in lieu of damages, or the penalty amount. Rather, he
argues that the proposed CMP is “unreasonable based upon [his] financial position,
personal history, and the underlying facts of this case.” R. Br. at 20. Specifically,
Respondent claims that he lacks significant income, assets, or earning potential, has no
history of fraud, and has a low degree of culpability because he did not attempt to conceal
his work activity at Anderson Excavating. R. Br. at 19-20.

Regulatory criteria. I now apply the regulatory criteria to assess whether the amount of
the CMP is appropriate. I am specifically authorized to affirm, deny, increase, or reduce
the penalties proposed by the IG. 20 C.F.R. § 498.220(b). I must consider: 1) the nature
of the statements and representations and the circumstances under which they occurred;
2) the degree of culpability of the person committing the offense; 3) the history of prior
offenses of the person committing the offense; 4) the financial condition of the person
committing the offense; and 5) such other matters as justice may require. 20 C.F.R.

§ 498.106(a).
18

The IG does not contend that Respondent Carlson has a history of prior offenses,
although he points out that Respondent’s deception continued for a substantial period of
time. IG Br. at 14.

With respect to the respondent’s financial condition, he has limited resources and income,
which must be considered in determining a reasonable CMP. IG Br. at 14; SSA Ex. 24.
Because of his financial limitations, the IG has limited the assessment to SSA’s actual
losses and proposed a penalty that represents a fraction of the statutorily-authorized
maximum.

As to the other factors, Respondent Carlson engaged in deception that lasted for years,
much longer than the 21 months for which the IG is holding him accountable. During
that time, he knowingly withheld material information from SSA and, when questioned
directly about his work activities, he deliberately misled the agency. Nor was he straight-
forward with the IG investigators, admitting only that he “would occasionally look at a
piece of equipment and give his advice on how to fix it.” SSA Ex. 16 at 4; see SSA Ex.
16, Attach. B. He did not mention that he regularly ordered and purchased parts, which
he picked up and delivered to the work sites. His culpability is substantial and more than
justifies the CMP imposed here.

Finally, I note that the integrity of the disability system depends on each claimant or
beneficiary accurately describing his work activities, so that SSA can determine whether
he qualifies or continues to qualify for benefits. Where, as here, a beneficiary
deliberately misrepresents his work activities, he undermines the integrity of that system.

Conclusion

Respondent Carlson violated section 1129 of the Act because he collected disability
insurance benefits while he continued to perform work activities; then, he knowingly
withheld and misrepresented that material fact. I consider the $79,488 CMP reasonable.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

